Citation Nr: 0828933	
Decision Date: 08/26/08    Archive Date: 09/02/08

DOCKET NO.  06-24 557	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUE

Entitlement to an initial evaluation for post-traumatic 
stress disorder (PTSD) in excess of 30 percent prior to 
January 6, 2006, and in excess of 70 percent therefrom.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

A.G. Alderman, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1983 to 
March 1988.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California, that granted service connection and a 30 percent 
initial rating for the veteran's post-traumatic stress 
disorder (PTSD).  The RO subsequently granted a 70 percent 
rating for PTSD, effective January 6, 2006.

The matter was before the Board in March 2006, at which time 
the case was remanded for further development.  All 
development having been completed, the matter is again before 
the Board for consideration.


FINDINGS OF FACT

1.  The competent medical evidence demonstrates that prior to 
January 6, 2006, the veteran's PTSD resulted in occupational 
and social impairment causing no more than occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks. 

2.  The competent medical evidence demonstrates that since 
January 6, 2006, the veteran's PTSD has not resulted in total 
occupational and social impairment.


CONCLUSIONS OF LAW

1.  Prior to January 6, 2006, the criteria for the assignment 
of an initial disability rating greater than 30 percent for 
the veteran's post-traumatic stress disorder have not been 
met.  38 U.S.C.A.   §§ 1155, 5107, 7104 (West 2002); 38 
C.F.R. §§ 4.7, 4.130, Diagnostic Code (DC) 9411 (2007).

2.  From January 6, 2006, the criteria for the assignment of 
a disability rating greater than 70 percent for the veteran's 
post-traumatic stress disorder from January 2006 have not 
been met.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 2002); 38 
C.F.R. §§ 4.7, 4.130, Diagnostic Code (DC) 9411 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by the application of a 
schedule of ratings that is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § Part 4.  Separate diagnostic codes identify the 
various disabilities.

VA reviews the veteran's entire history when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the primary 
concern is the present level of disability.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  However, in Fenderson v. 
West, 12 Vet. App. 119 (1999), it was held that evidence to 
be considered in the appeal of an initial assignment of a 
rating disability was not limited to that reflecting the then 
current severity of the disorder.

In Fenderson, the United States Court of Appeals for Veterans 
Claims (Court) also discussed the concept of the 'staging' of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal.  

The veteran's PTSD has been evaluated under the general 
rating formula for mental disorders.  Under these criteria, a 
30 percent rating contemplates occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks due to such symptoms as depressed mood, anxiety, 
suspiciousness, panic attacks, chronic sleep impairment, and 
mild memory loss.  See 38 C.F.R. § 4.130, Diagnostic Code 
(DC) 9411.

A 50 percent rating is warranted for occupational and social 
impairment with reduced reliability and productivity due to 
particular symptoms such as: flattened affect; 
circumstantial, circumlocutory or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long-term memory; 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  Id.

A 70 percent rating is warranted where the disorder is 
manifested by occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech that is intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a work-like setting); and an inability to 
establish and maintain effective relationships.  Id.

A 100 percent rating is indicative of total occupational and 
social impairment due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss of names of close relatives, own occupation or 
own name.  Id.

The use of the terms "such as" and "such symptoms as" in 
the general rating formula for mental disorders, located at 
38 C.F.R. § 4.130, demonstrate that the symptoms or examples 
listed are not intended to constitute an exhaustive list, but 
rather provide guidance regarding the severity of symptoms 
contemplated for each rating, and permit consideration of 
other symptoms particular to each veteran and disorder and 
the effect of those symptoms on the veteran's social and work 
situation.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 
(2002).  It is not required to find the presence of all, 
most, or even some, of the enumerated symptoms recited for 
particular ratings.  Id.  If two evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7. Reasonable doubt as to the degree 
of disability will be resolved in the veteran's favor.  38 
C.F.R. § 4.3.

By definition, the Global Assessment of Functioning (GAF) 
scale considers psychological, social and occupational 
functioning on a hypothetical continuum of mental health- 
illness, and does not include impairment in functioning due 
to physical (or environmental) limitations.  AMERICAN 
PSYCHIATRIC ASSOCIATION, DIAGNOSTIC AND STATISTICAL MANUAL OF 
MENTAL DISORDERS 32 (4th ed. 1994) [hereinafter DSM- IV]; 38 
C.F.R. § 4.125 (2007).  An examiner's classification of the 
level of psychiatric impairment at the moment of examination, 
by words or by a GAF score, is to be considered, but it is 
not determinative of the percentage VA disability rating to 
be assigned; the percentage evaluation is to be based on all 
the evidence that bears on occupational and social 
impairment.  See generally 38 C.F.R. § 4.126; VAOPGCPREC 10-
95.

Lay statements are considered to be competent evidence when 
describing the features or symptoms of an injury or illness.  
See Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  The 
veteran himself is not competent to provide an opinion 
requiring medical knowledge or a clinical examination by a 
medical professional, such as an opinion addressing whether a 
service-connected disability satisfies diagnostic criteria.  
See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").  As a result, his assertions cannot 
constitute competent medical evidence that his service-
connected PTSD warrants an initial evaluation in excess of 30 
percent, from May 2003, or in excess of 70 percent from 
January 2006.

The veteran had a VA examination in July 2004.  At the time 
of the examination, he was working full-time as a maintenance 
person.  The veteran reported that he isolated himself and 
that he had difficulty keeping girlfriends.  He indicated 
that he associated with bikers and rode a motorcycle.

The examiner noted that the veteran was cooperative and 
pleasant.  He had no impairment of thought processes or 
communication and had no delusions or hallucinations.  The 
veteran was not homicidal or suicidal.  He displayed no 
inappropriate behavior; however, he presented with soiled 
clothes, and his hair and beard were shaggy and untrimmed.  
The examiner characterized his hygiene as "fair to poor."  
No panic attacks or impairment of impulse control were noted.  

The veteran was oriented to time, place and situation.  His 
memory was intact.  HE reported obsessive "checking" 
behavior but none was observed.  The rate of flow of speech 
was normal and the veteran had a dysthymic mood.

In the diagnosis, the examiner found that the veteran had 
PTSD with recurrent nightmares, startle response, and 
rumination.  The veteran had severe impairment in social 
functioning, with isolation and lack of heterosexual 
relationships.  The GAF score assigned was 60, which is 
indicative of "[m]oderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) OR moderate 
difficulty in social, occupational, or school functioning, 
(e.g., few friends, conflicts with peers or co-workers)."  
DSM-IV at 46-47.

VA outpatient treatment records dated December 2005 indicate 
that the veteran was living alone and working part time as a 
welder.  He was alert and cooperative.  The veteran had no 
speech difficulties, no evidence of acute intoxication or 
delirium.  No evidence of psychosis, such as thought 
disturbances or delusions or hallucination was present.  The 
veteran was depressed and cried periodically.  He had a 
restricted range of effect.  His insight and judgment were 
fair.  The diagnosis indicated PTSD with a GAF score of 65.

A VA examination was conducted in January 2006.  During this 
exam it was noted that the veteran was alert and oriented.  
His memory, attention span, and language skills were intact.  
His thought process was linear.  The veteran expressed poor 
sleep, short temper, and feelings of panic.  His mood was at 
a 1 to 2 out of 10, with 0 of 10 being imminent suicide, and 
10 of 10 being the best the veteran has ever felt.

The veteran's affect was sad, edgy and wary.  He fought off 
tears while talking of his time in the military.  He 
expressed suicidal ideation with no plan.  He explained to 
the examiner that his temper exploded with little 
provocation.  The veteran indicated his fear that he might 
injure someone. 

The examiner noted that the veteran lived alone in his camper 
and that he liked to read and listen to the radio in his 
spare time.  The veteran's service-related memories were 
triggered by bells, loud noises, and war movies.  He 
indicated that he used to participate in hobbies such as 
fishing, hunting, and shooting.  He no longer pursued those 
activities and stated that he had no friends.  He also 
reported an inability to express affection.  The veteran also 
endorsed obsessive rituals and compulsions, such as checking 
locks and compulsively counting objects.

The examiner diagnosed the veteran with PTSD and assigned a 
GAF score of 41-50.  The GAF score represents serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) OR any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  

VA outpatient treatment records dated in February 2006 
indicate that although the veteran was working as a welder, 
his symptoms of irritability, anxiety, and ruminative 
thoughts may prevent him from working.  He also noted that 
his marriage ended after one and a half years, due to his 
inability to show any affection.  The March 2006 outpatient 
treatment record indicated that the veteran's PTSD made 
continued employment dangerous.  The GAF score assigned 
during this time was 41-50.

VA records from May 2007 indicate that the veteran was 
anxious.  At that time, he reported a strained relationship 
with his father.  He was diagnosed with PTSD and assigned a 
GAF score of 58.  Treatment records dated in June 2007 
continued to reflect a GAF score of 58.  

VA clinical records dated in October 2007 indicate that the 
veteran occasionally attended church with his father.  The 
records also indicated that he continued to have issues while 
sleeping, including recurrent nightmares and restlessness.
The veteran was hyper vigilant, carried a knife for 
protection, and never went outside his house.  He always 
checked the perimeter before going to sleep.  The veteran 
also indicated that he had difficulty concentrating and that 
he had to keep things organized.  He stated that throughout 
his days he experienced depression and difficulty with 
concentration.  He only felt good when working in his shop.  
He further indicated suicidal ideations but stated that he 
had no ideas or intentions.  The medical provider assigned 
the veteran a GAF score of 55.  A subsequent November 2007 
clinical record again noted a GAF of 55.

VA treatment records dated in December 2007 and January 2008 
indicate that the veteran continued to have nightmares and 
night terrors.  He was alert, oriented, coherent, friendly, 
open, knowledgeable, well dressed, and well mannered.  His 
thought process was logical and coherent.  He did not voice 
suicidal ideations or thoughts of self-harm or harm to 
others.  The December record also indicated that the veteran 
got his steel and iron business off the ground and that he 
was making profits.  The records also indicated that the 
veteran and his father were working on repairing their 
relationship.  The diagnosis included PTSD, major depressive 
disorder, and obsessive-compulsive disorder.  A GAF score of 
58 was assigned.

With respect to the rating period prior to January 6, 2006, 
the Board finds that the evidence does not support a rating 
in excess of 30 percent.  Indeed, the evidence relating to 
the veteran's condition between May 2003 and January 2006 
does not show that the veteran had occupational and social 
impairment with reduced reliability and productivity due to 
particular symptoms such as: flattened affect; 
circumstantial, circumlocutory or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long-term memory; 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.

The evidence shows that prior to January 2006 the veteran was 
working full-time as a maintenance person.  He isolated 
himself and had difficulty keeping girlfriends, but he 
associated with bikers and would ride a motorcycle for 
recreation.  His speech was normal and his memory was intact.  
A GAF score of 60 was assigned.  In December 2005, the 
veteran had a restricted range of effect.  His insight and 
judgment were fair and he was assigned a GAF score of 65.  

Based on the foregoing, the veteran's disability picture is 
not found to most nearly approximate the next-higher 50 
percent evaluation for the rating period prior to January 6, 
2006.  Again, he did not exhibit occupational and social 
impairment with reduced reliability and productivity, due to 
particular symptoms such as: flattened affect; 
circumstantial, circumlocutory or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long-term memory; 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  He also 
did not exhibit occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking or mood, or total occupational 
and social impairment.  At most, the veteran's symptoms 
caused occupational and social impairment with an occasional 
decrease in work efficiency.  Therefore, the veteran's appeal 
seeking an initial rating in excess of 30 percent prior to 
January 6, 2006, is denied.

With regard to the veteran's claim of entitlement to a rating 
in excess of 70 percent for PTSD from January 6, 2006, the 
Board finds that assignment of the next-higher 100 percent 
disability is not warranted.  Again, to achieve a 100 percent 
rating, the evidence must show total occupational and social 
impairment.  The Board notes that the veteran's condition 
deteriorated in January 2006.  However, records also indicate 
that the veteran's condition subsequently improved, shown in 
part by GAF scores increasing from 41-50 to 58, and by the 
veteran's willingness and ability to start his own business 
and attempt to repair familial relationships in 2007.

The January 2006 record indicates that the veteran was sad, 
edgy, and wary.  He expressed suicidal ideation and an 
inability to control his anger.  The veteran rated his mood 
at a 1 or 2 out of 10.  Records also indicate that the 
veteran continued to work at least part time as of March 
2006.  The Board recognizes that the VA medical provider 
indicated in March 2006 that the veteran's PTSD made 
continued employment dangerous; however, the disability 
rating must fit the entire disability picture presented.  
With this limited exception, no other PTSD symptoms rise to 
the severity required to find total occupational and social 
impairment.  The evidence fails to show gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
or memory loss of the names of close relatives, his own 
occupation or his own name.

Based upon the totality of the evidence, the veteran's 
symptoms do not show total occupational and social impairment 
for any portion of the rating period in question.

Reviewing the evidence, the Board finds that the overall 
disability picture for the veteran's PTSD does not more 
closely approximate a 100 percent rating, as his symptoms do 
not cause total occupational and social impairment.  38 
C.F.R. § 4.7.  Therefore, the preponderance of the evidence 
against this claim.  38 C.F.R. § 4.3.  The Board finds that 
the post-service medical record, as a whole, provides 
evidence against a finding that the veteran meets the 100 
percent criteria for PTSD.

Finally, the Board finds no reason to refer the case to the 
Compensation and Pension Service for consideration of an 
extra-schedular evaluation under 38 C.F.R. § 3.321(b).  That 
is, there is no evidence of exceptional or unusual 
circumstances, such as frequent hospitalization or marked 
interference with employment, to suggest that the veteran is 
not adequately compensated by the regular rating schedule.  
VAOGCPREC 6-96.  Accordingly, the claim is denied.

The Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction, or regional office 
(RO).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

Here, the veteran is challenging the initial evaluation 
assigned following the grant of service connection.  In 
Dingess, the Court of Appeals for Veterans Claims held that 
in cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled.  Id. 
at 490-91.  Thus, because the notice that was provided before 
service connection was granted was legally sufficient, VA's 
duty to notify in this case has been satisfied.

VA also has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA outpatient 
treatment records and private treatment records.  The veteran 
submitted statements and was afforded a VA medical 
examination in July 2004.  Significantly, neither the veteran 
nor his representative has identified, and the record does 
not otherwise indicate, any additional existing evidence that 
is necessary for a fair adjudication of the claim that has 
not been obtained.  Hence, no further notice or assistance to 
the appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Entitlement to a higher initial evaluation for PTSD, rated as 
30 percent disabling prior to January 6, 2006, and as 60 
percent disabling therefrom, is denied.




____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


